Citation Nr: 1739796	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-46 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1999.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In his December 2009 substantive appeal, the Veteran requested a Board hearing, to be held at the RO.  The record shows that a February 2014 hearing was rescheduled for July 2014.  However, the Veteran did not appear for the Board hearing.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed accordingly.

These matters were previously before the Board in September 2014 and May 2016, and were remanded on both occasions for additional evidentiary development.


FINDING OF FACT

The evidence of record does not establish that the Veteran's right and left shoulder conditions were incurred in or caused by his service, or manifested within one year of his separation from service; nor does the evidence of record establish that the Veteran's right and left shoulder conditions were caused or aggravated by his service-connected cervical spine or bilateral knee disabilities.


CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish service connection for either a right or left shoulder condition, to include as secondary to service-connected cervical spine or bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in December 2006 and February 2009.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and Social Security (SSA) records are associated with the claims file.  Where the Veteran has advised VA of private treatment records relevant to his claims and authorized VA to obtain those records, VA has either obtained those records or advised the Veteran that the records were requested and not received.

The Veteran was also provided with a VA examination in December 2014.  The May 2016 Board remand determined that the examination adequately documented the Veteran's shoulder conditions, but that the rationale for the opinion was not adequate for adjudicative purposes because it relied, in part, on a mistaken view of the evidence.  Consequently, the Board remanded these matters for an appropriate addendum opinion that addressed those concerns.  That opinion was provided by an orthopedic surgeon and addressed the concerns raised in the May 2016 remand.   The Board finds that this constitutes substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Service Connection for Conditions of the Right and Left Shoulder

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, including arthritis (degenerative joint disease), are subject to presumptive service connection if they manifest in service or to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's service treatment records document several incidents of treatment for conditions of his shoulders.  In August 1985, the Veteran suffered an abrasion on his right shoulder.  He was treated for pain in his left shoulder in September 1985, but denied any specific trauma.  In April 1987, the Veteran was treated for a lesion on his left shoulder.  He was treated again for pain under his left shoulder blade in 1989.  A medical examination conducted in December 1996 indicated no shoulder conditions or complaints.  In December 1997, the Veteran was treated for a right shoulder strain with nerve impingement symptoms that seemed to be improving when the Veteran reported for additional treatment the next month.  Finally, in April 1999, the Veteran was struck by a piece of wood on the top of his head, resulting in pain down the right side of his neck and tingling in his right hand and fingers.

The Veteran filed a claim for compensation from VA around the time of his retirement in 1999.  That claim was decided in December 1999.  The Veteran did not claim a disability related to his shoulders in that claim.  The Veteran also made a claim in August 2001 in which he did not claim to have a shoulder condition.

Post-service private treatment records document complaints and treatment of shoulder pain in December 2006.  VA treatment records from this time state that the Veteran's shoulder pain had its onset in December 2006.  The Veteran's private physician diagnosed him with a bilateral shoulder strain and a right trapezius strain in December 2006/January 2007, and the Veteran was treated with physical therapy over the next several months.

The Veteran was in a motor vehicle accident in October 2007.  The Veteran's post-service private and VA treatment records document that he has been treated since that time for shoulder pain.

Private treatment records from August 2013 document pain and popping in the Veteran's left shoulder, diagnosed as arthralgia.  Private treatment notes from September 2013 state that the Veteran reported that these symptoms began in July 2013.

The December 2014 VA examination documented the Veteran's diagnoses of bilateral shoulder strain, and noted the symptoms of that condition which included pain, decreased range of motion, and decreased strength.  X-rays of the Veteran's shoulders from September 2010 and December 2014 were normal save for a finding of minimal degenerative changes at the right acromioclavicular (AC) joint with early bony hypertrophy seen inferiorly.

Treatment records subsequent to the December 2014 VA examination continue to document that the Veteran's shoulder conditions were a going concern in his health.

Based on this evidence, the Board finds that the Veteran has conditions of the right and left shoulders, and there are events and injuries in service that are potentially related.  Therefore, entitlement in this case turns on the final element of a service connection claim, a nexus or connection between the Veteran's shoulder conditions and his service or to his service-connected cervical spine or bilateral knee disabilities.  Hickson, 12 Vet. App. 247.

The Veteran's post-service treatment records do not discuss the etiology of his shoulder conditions.  However, the Veteran, his wife, his son, his doctor, and the December 2014 VA examination and subsequent addendum opinion have provided evidence relevant to the issue of a nexus between the Veteran's shoulder conditions and his service.

The Veteran has provided multiple written statements to the Board describing his shoulder pain and other symptoms.  In June 2007, the Veteran asserted that his service-connected bilateral knee disabilities were the source of his shoulder conditions.  In a February 2010 statement, the Veteran asserted that he had had chronic pain in many joints, including his shoulders, for the preceding 10 years.  This would indicate an approximate onset of chronic joint pain in early 2000.  Finally, in written arguments submitted in April 2015 and May 2017, the Veteran asserted that his shoulder conditions were the result of his various shoulder injuries during his service.

The Veteran's wife submitted statements on his behalf in October 2007 and May 2017.  In these statements, she describes the Veteran's shoulder symptoms and relates them to the Veteran's service.  However, these statements also make clear that she did not meet the Veteran until 2005 and only began to have contact with him every day in 2006.

The Veteran's son provided a statement in May 2017 in which he describes the Veteran as having suffered from upper extremity pain and musculoskeletal difficulties for as long as he could remember.

The December 2014 VA examination's overall opinion was determined not to be adequate because the opinion relied, in part, on a factual premise that was not congruent with the evidence, namely that the Veteran did not begin to manifest shoulder complaints after his service until the October 2007 motor vehicle accident.  Nevertheless, the Board finds that other aspects of the opinion continue to be probative.  The examiner's opinion that the Veteran's shoulder conditions were not related to his service were also based on the fact that the Veteran's shoulder complaints during service were acute, and apparently treated successfully by measures such as pain medication and heat because they did not result in an ongoing shoulder problem during the Veteran's service.  The Board finds that this is consistent with the Veteran's service treatment records.  Many of the Veteran's shoulder complaints occurred prior to the December 1996 examination that indicates no shoulder complaints.

The orthopedic surgeon who provided the addendum opinion in July 2016 had his attention specifically called to many of the Veteran's service treatment records documenting shoulder conditions, both those prior and subsequent to the December 1996 examination.  The reviewer was not asked to comment specifically on each of the incidents.  The reviewer opined that it was less likely than not that the Veteran's bilateral shoulder disabilities were related to the Veteran's service.  The reviewer specifically commented on the incident in 1999 where the Veteran suffered a blow to the head, and explained that the evidence did not indicate that the shoulders were actually involved in this injury.  The examiner explained that neck pain, which the Veteran complained of at the time, can be referred to the shoulder but that does not mean that there is a shoulder problem.  While the reviewer did not comment on the other incidents specifically, the reviewer also reasoned that the Veteran's shoulder conditions were less likely than not related to his service because there was a significant gap in shoulder complaints, even while the Veteran made other claims for orthopedic claims at approximately the time of his retirement.  The reviewer also specifically commented on the Veteran's arthritis shown in the x-ray reports of the Veteran's right shoulder.  The reviewer stated that these x-rays were normal with the exception of minimal early degenerative joint disease of right AC joint consistent with the Veteran's age.

The reviewer also addressed the question of whether the Veteran's shoulder conditions were caused or aggravated by the Veteran's service-connected bilateral knee and cervical spine disabilities.  The reviewer opined that it was less likely than not that the shoulder conditions were caused or aggravated by the Veteran's service-connected bilateral knee or cervical disabilities.  The reviewer explained that "influence of one joint over another can be by pathophysiological or mechanical processes.  The [Veteran] does not have polyarthritis such as rheumatoid and ankylosing spondylitis to connect the joints.  The knee joints are remote from the shoulder joints, and the former will not mechanically impose additional strains and stresses on the latter.  Likewise, the neck does not interact mechanically with the shoulders.  Neck pain can be referred to the shoulders, but this does not mean that the shoulders are abnormal.  Also, the current condition, including x-rays of the shoulders is consistent with age."

The Veteran's private physician also provided an opinion regarding the etiology of the Veteran's shoulder conditions.  This opinion states that the Veteran's physician reviewed the military medical file and private medical records and stated "it is my opinion that [the Veteran's] shoulder condition is likely due to his military service."

After reviewing the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's shoulder conditions were caused or aggravated by his service or a service-connected condition.  The Board acknowledges that some of the evidence presented weighs in favor of the Veteran's claim.  Nevertheless, the Board is finds the evidence against the Veteran's claim more persuasive and outweighs the evidence in support of the claim.

With regard to the statements by the Veteran's wife and the Veteran's son, the Board observes that these statements do not establish that the individuals making them would have had the opportunity to observe the Veteran during his military service or immediately afterwards.  The Veteran's wife only had the opportunity to know him beginning in 2005/2006, and the Veteran's son would have been approximately age seven at the time of the Veteran's retirement.  Moreover, the Board finds that these statements, and the Veteran's statements, are the statements of lay people.  While lay statements can describe readily observable injuries and symptoms, establishing a nexus between a remote injury or diagnosis and a present disability is a matter more suited to individuals with medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007).

The Veteran's private physician is competent to opine medically as to the connection between the Veteran's service and his current shoulder disabilities.  However, the Board still finds that the portions of the December 2014 VA examiner's opinion that were based on accurate statements about the record and the opinion of the reviewer in July 2016 to be more persuasive than the Veteran's private physician's opinion.  The Board finds the VA opinions more persuasive because they contain greater detail and provide a rationale as to why the examiner and reviewer reached the opinions that they did.  The Veteran's private physician's opinion contains no supporting rationale.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).  Consequently, the Board finds that the evidence of record weighs against a finding that the Veteran's conditions were incurred in or caused by his service, or caused or aggravated by his service connected disabilities for the reasons stated in the rationales stated by the VA examiner and reviewer that were previously described in this opinion.

The Board has also considered the applicability of the presumption regarding chronic diseases.  Degenerative arthritis is a disease for which this presumption applies, assuming that it manifests either during service or to a compensable degree within one year of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the Board finds that service connection cannot be established using this presumption in this case because the evidence weighs against a finding that the Veteran developed arthritis during his service or within a year of his retirement.  There is no definitive evidence of arthritis until September 2010, and, while the Veteran's post service treatment records document shoulder pain prior to September 2010, the pain symptoms prior to September 2010 were attributed to shoulder strains, a trapezius strain, or manifest in the aftermath of a motor vehicle accident.  These pains do not establish an earlier onset of arthritis symptoms.  The Board observes that the Veteran's February 2010 statement states that his chronic joint pain, including in the shoulders, had been ongoing for 10 years at that time.  This would provide an onset in early 2000.  However, this does not appear to be consistent with the Veteran's actions, nor does the medical evidence of record provide evidence that the arthritis was present in 2000.  The Veteran did not raise a claim for a shoulder condition until 2006.  Notably, the Veteran had made other claims prior to that time the Veteran had made other compensation claims in 1999 and 2001 that did not include references to shoulder pain.  Finally, the x-rays from 2010 and 2014 document early, minimal arthritis in the right shoulder that is consistent with the Veteran's age.  Consequently, the Board finds that the evidence weighs against a finding that the Veteran's arthritis had its onset either during the Veteran's service or within the first year of his retirement.

Finally, the Board has considered the applicability of the benefit of the doubt rule. However, where the evidence of record preponderates against the finding that the Veteran's disability was incurred in or caused by his service, or caused or aggravated by his service connected conditions; the benefit of the doubt rule does not apply under these circumstances. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

For the reasons set forth above, the Board finds that the evidence of record does not meet the criteria to establish service connection.


ORDER

Service connection for a bilateral shoulder condition, to include as secondary to service-connected cervical and bilateral knee disabilities, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


